Citation Nr: 1450158	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training from November 1969 to April 1970 and active duty from May 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 hearing at the RO in St. Paul, Minnesota; a transcript of that hearing is associated with the Veteran's Virtual VA claims file.

In April 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's April 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

A current back disability is not traceable to military service; any arthritis was not manifested within a year of service.


CONCLUSION OF LAW

The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated by active military service; arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claims of service connection for a back disability, the RO sent to him a letter dated in January 2009 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board notes that the Veteran's service treatment records are unavailable.  The National Personnel Records Center (NPRC) has determined that the Veteran's service treatment records (STRs) are unavailable for review.  Additionally, a Formal Finding on the Unavailability of Military Personnel Records was completed in June 2009.  The Veteran has submitted into evidence several lay statements attesting to his claimed in-service injury.  

The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain the Board's findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's private and VA treatment records, lay statements, Social Security Administration (SSA) records, and argument from the Veteran's representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  In April 2011, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner offered an opinion and rationale as to the etiology of the Veteran's back disability.  In June 2014, the April 2011 examiner provided an addendum opinion which clarified her 2011 findings, as required by the Board's April 2014 remand instructions.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  

The Board finds that the April 2014 remand instructions have been substantially met.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  First, an addendum opinion was obtained as to the etiology of the Veteran's back disability.  Second, the RO obtained additional VA treatment records from the Minneapolis VA Medical Center (VAMC) dated from October 2012 to the present.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II.  Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Initially, the Board acknowledges that the Veteran is competent to describe symptoms he experiences related to his claimed disability, such as back pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a lay person, however, the Veteran is not competent to provide a medical diagnosis or explanation of etiology regarding a back disorder as such matters require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran on these points.

The Veteran contends that he has a current back disability due to an in-service injury.  (As noted above, the Veteran's service treatment records are unavailable.)

The evidence of record shows that the Veteran has been diagnosed with multilevel degenerative disc disease (DDD) with severe facet arthropathy of the lumbar spine as well as radiculopathy in the right lower extremity.  See private treatment records and VA examination report dated April 2011.  As such, the first element requiring a current disability has been shown.

Post-service treatment records show that the Veteran injured his low back in a 1991 motor vehicle accident, and then re-injured his back while at work in 2005.  Specifically, SSA records show that when the Veteran was asked when he became unable to work because of his injury, he stated "after my injury in 1991, I was not able to work until 1993, and then I went back to part-time [work]."

A September 2005 private evaluation at TRIA Orthopaedic Center shows that the Veteran presented for treatment due to a work-related back injury.  He reported that he was cleaning a gutter when he slipped and fell six feet.  He reported having pain in his right shoulder and that his back gave out when he landed.  Upon examination, the Veteran exhibited limited range of motion in his back.  The assessment was myofascial back pain.  

In December 2005, the Veteran underwent an MRI for his back at the TRIA Orthopaedic Center.  MRI findings revealed lumbar DDD and right lower extremity radiculopathy. 

A February 2006 VA treatment record reflects the Veteran's history of residual back pain following a 1991 motor vehicle accident.

In April 2011, the Veteran underwent a VA spine examination.  He reported an in-service fall off a tank and subsequently being placed on light duty in January 1975.  He also reported a 1991 motor vehicle accident, stating that "a guy hit [him] from behind" and that he went to the hospital and may have had physical therapy after that.  He indicated that he did not seek treatment for his back until the motor vehicle accident.  He further reported that in 2005 he presented for treatment at TRIA with complaints of back pain with right lower extremity radicular symptoms.  The Veteran stated that he had not seen anyone since 2005 for his back, neck, or rotator cuff injuries due to his work as a caretaker.  Upon examination, the Veteran was diagnosed with mild multilevel DDD.  The examiner opined that the Veteran's multilevel DDD with severe facet arthropathy was not related to his active service.  In reaching this conclusion, the examiner noted the lack of any post-service treatment for back pain or a back disability upon discharge in 1975, until the 1991 motor vehicle accident, followed by a December 2005 right lower extremity radiculopathy evaluation at TRIA Orthopaedic Center.  The examiner determined that the 1991 motor vehicle accident was an interceding cause of the Veteran's current back condition.  She further opined that based upon examination and review of the Veteran's claims file, it was less likely than not that the Veteran's current back disability was related to his military service.

In a June 2014 addendum opinion, the April 2011 examiner indicated that there was no change in her original opinion and provided rationale reiterating that the Veteran had an injury of a 1991 motor vehicle accident with a well-documented back injury and that he had no treatment for his back for 20 years after military service until the 1991 motor vehicle accident.  She opined that the Veteran's claimed back disability was consequently less likely than not caused by an in-service injury.

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  In this regard, the Board notes that the first clinical documentation of complaints of or treatment for the Veteran's back was following the 1991 motor vehicle accident, more than 15 years after service separation.  (The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  

In addition, while the Veteran has a current diagnosis of multilevel DDD with severe facet arthropathy of the lumbar spine as well as radiculopathy in the right lower extremity, there is no competent evidence indicating that there is a relationship between a current back disability and active military service.  The Veteran has not submitted any competent evidence of a nexus to service.  Indeed, in both the April 2011 VA examination and the June 2014 addendum opinion, the VA examiner stated that it was her opinion that the multilevel DDD with facet arthropathy of the lumbar spine, as well as radiculopathy in the right lower extremity, was less likely than not incurred in or caused by any in-service injury; rather, the examiner indicated that his back disability was more likely related to his post-service motor vehicle accident and work injuries.  Therefore, the Board finds that there is no competent evidence that the Veteran's back disability was the result of disease or injury incurred in or aggravated by military service.  

To the extent that the Veteran asserts that his back disability is attributable to service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's back disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Here, while the Veteran is competent to describe his in-service symptoms, as well as his current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between service and his current back disability.  In contrast, the April 2011 and June 2014 VA examiner provided a detailed rationale in support of her opinion that the current back disability was not related to service, and cited to the relevant evidence.  For this reason and the reasons discussed above, the VA examiner's opinion is more convincing.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Absent competent evidence of a nexus between a current disability of the back and military service, the Veteran is not entitled to service connection. 

Given the absence of complaint or treatment until years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's current back disability is not the result of disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnoses and active service.  Additionally, any arthritis he may have was not shown until years after service.  As such, the Veteran's claim for service connection for a back disability must be denied.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a back disability.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for a back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


